DETAILED ACTION
		Response to Amendment
 The amendment filed on 03/02/2021 has been entered and considered by Examiner. Claims 1-22 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Chau on 03/08/2021.
The application has been amended as follows:
Title: “-- SYSTEM AND METHOD FOR ORIENTED BOUNDING BOX TOOL DEFINING AN ORIENTATION OF A TILTED OR ROTATED OBJECT --”

Allowable Subject Matter
Claims 1-22 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:

	a server having non-transitory computer readable storage medium with executable instructions for causing one or more processors (Figs. 35-39) [0012, 0103-16, 0214, 0227] to: 
display a user interface on a display of a device, the user interface displaying image data (Figs. 3 and 13); 
activate a virtual tool to define a bounding box, the virtual tool controlled by commands received from an input device [0029, 0017, 0039]; 
display, at the user interface, an indicator for the virtual tool relative to the image data (Figs. 3 and 13) [0029, 0017, 0238]; 
receive a first input data point (320/311) at a first location relative to the image data, the first input data point triggered by a first actuation of the input device (Figs. 3 and 13) [0029, 0017, 0238]; 
receive a movement input in a direction relative to the first location, the movement input defined by movement commands from the input device during the actuation of the input device and a release of the first actuation of the input device (the first input/command by the user can move the box frame to a first position using functions in items 320/311) (Figs. 3 and 13) [0029, 0017, 0052-54, 0238], 
receive a second input data point at a second location relative to the image data, the second input data point triggered by a second actuation of the input device (Figs. 3 and 13; the second input/command by the user can move the box frame to a second position using functions in items 330/340) [0029, 0017, 0052-54, 0238]; 

the movement input, and the second input data point, the edges defined by the direction of the movement input ((Figs. 3 and 13; moving command for the edges) [0029, 0017, 0052-54, 0238], 
wherein the bounding box format defines a first corner at the first location, an opposite corner at the second location, and an adjacent corner connected to the first corner by an edge at the edge angle defined by the movement input (drag/ function from one corner/edge to another ) [0029, 0017, 0052-54, 0238].
Barrus discloses automatically generate a new data file for storing, at a data store, the bounding box in the bounding box format [0068, 0056, 0090-92]; 
automatically generate a graphical object representing the bounding box using the new data file [0068, 0056, 0090-92]; and
render display, at the user interface, of the graphical object representing the bounding box as an overlay of the image data, the bounding box having corners defined by the first location and the second location [0008, 0060-61].
Dunn discloses the movement input establishing, through a vector defined between the first actuation of the input device and the release of the first actuation of the input device, an edge angle relative to the first location [0012, 0331, 0342].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190004688 A1; US 20180276182 A1; US 20130014041 A1; US 20060129933 A1
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642